OFFICE     OF THE   AlTORNEY      GENERAL   OF TEXAS

                                 AUSTIN




Honorable Melvin Comb8
County Attorney
Jefferron  County
Beaumont, Texar

Attentions      Hr. Earl Black
Dear Sir:



                                                   eosive la addition to
                                                  .oo ralary of ohhi
                                                he 4200.00 additional
                                                tlon provided under Art.




      eatlon provided under Artiole 3902, See. 5, B.C.S.,
      1925, vhloh har been alloved by the Cotiraionerr
      court.
              “Mr. Land ha8 been a deputr In that otfloe       for
      eight    oontinuou8 yeam.”
              The offioial  1940 oenaus ehovr that the population     of
Jefferson     Count.7 la 145,329.
morablr    Melvin Comba, page 2


          seotlon 5 of Artlole 3902, Vernonta Annotbtsd Civil
atutaa,   ia applioable to Jefferson County, Texaa, and rmda
1 f0110Y8l
          ‘5.  In oountiea having a po ulatlon of one                 I
    hundred thouahnd and one (100,001 T and not more
    than one hundred aad fifty   thourand (150,000) In-
    habitanta,  flrat a8818tant or aNet deputy not to
    cxoeed Tventy-mix Hundrsd (#2600.00) Dollar8 per




                     (Undsr8oorIng   ours
            Xnaaauoh am the &ted    rootion of the statute expreaa-
  lirlta    the oompanaatl~n vNoh may be alloved the firat &aria-
;:z      thief deputy to not to exoeed Tventy-air Rundrod (~2600.00)
            and does not expressly mention the firat     a8818tant or
lef di uty a8 being entitled      to ho additional   Tvo Hundred
200.00 P Dollara upon oertaln conditiona,      auoh offloera   vould
  entltlod    to auoh additional  Tvo Hundred ($200.00) Dollar8 only
  It can be determined that by the underaoored part of the atat-
e the Leglalsture     Intended to alloy auoh additional     oompsnaa-
on to every head of a department vlth tvo yeara        oi contlnuoua
evioua arrvioe Irreapeotlvs      of vhether he la the firat     aaaia-
2t or oNef deputy or not.
        Ve have been unable to find eny Taxsa oaae defining   thr
ra “head8 of dep.artnonta’ aa used in the statute under oonaid-
         The term appeara to have been firat uaed b the Laglo-
%?{ln     oonneotion   vlth the oompena&Ion of deput I ea ad
3latrata of dirtriot,     county and prec?! *?t ofiicwa) In 1913
an tha Leglalatura    amended Artlole 39J: oi’ La Revlaed Civil
atutor of 1911.    (39th Leglalature,   Act8 of 1913, Ch. 121,
2.)
           Artlole   3903, Ravlaed Civil    Statutes,   1911, provided,
 part,    ar r0ii0v8t
norable   Melvin Comb*, Pago 3


          .
                         The maxImumamount alloved       for depu-
   ti48  &‘a~#~#tMt#    iOr their 84rViO48 shall be am
   ?011OVS, to-VitI  ‘?irSt  ~88:8t.Dt OF Ohi.?  d.
   a mumnot to exoeed a rata of Tvelre   Eund.red (
   Dollhr8 per anmaa, others not to exceed a rate of
   Iline Bundred ($900) DOllUS per 8~~88.~
        In 1913, Bald Art1014 vaa amended (33rd Ldgialature,
;I 1913, Oh. ial), t0 road a8 ?OiiOV8l
         "The maxImum&mount alloved for deputI.8 or
   a88i8tbLlt8 for their 88~1~00 shall. be AS fO11Ov8,
                ‘?irSt    a##:#tMt   OX’oh:.?   d#pUty    & SUP
   ~~~%'axoeed    a rate of Elghtoen Hundred {$1800)
   Dollarr per aunumj he&la o? dOD~tmMt8, a mumnot
   to exceed FiftSM Bundrsd (6150 ) Doll
   Othar8 not t0 axoeed a rat4 Of &4lVS ii&.%     K%)
   Dollars per annum.'
         Said Al’tiOl.  3 03,.R.V18.4   CiTil StatUt.8,     1911,  Va8
 thsr amended in 1913      3rd Leglalat~.,    oh. 142), In 1917
 :h Lsglrlatur.,    oh.    , In lg2C (36th L+alature,           rd Crlled
 sIon, oh, 32), and In 921 (37th bgiSlAtUF4,            oh. g63 . By
 30 amendments the tngi8~atk~r     ret up net population braok8t8
  underlach braoket,     lx o o pth4
                                   t lOV48t, alloved the oNei
 lty or first bC8i8tMt ?hr.O Bundr.6 %11-S           (4300.00) aOX'
 1 the *heads of eaoh department,'      and the heads of eaoh de-
 :ment Thr88 Bundred D~llara     (+300.00) more than 'other depu-
 ! and b88i8t~t8.m
         In 1925 (39th bgiSl8tW4,    oh. 52), Artlol. 3903, Re-
 :d Clvll Statutes,   1911, vaa again mended and here, for the
 !t tlm., th. Legislature   defined the term 'head o$ department'
 :rovIdlng am ?0110v#t
         %ov1&e&, that no head a? a department 8hall
   be oreated  sxoept vhore the prraon 8ought to bo ap-
   pointed la to be In aotual oharge thereof,  vlth d.pu-
   ti.8 or ~88i8tMt8 under hi8 #Up.rV:8:0ll,  OC A depart-
   ment approved by tha oourt and only in OffiO48 oapable
   of a bona fide #ubdlvI#iOn intO departments.’
          70 th. present time, this remains am tha only ~glala-
   deflnltlon   of head8 of dephrtaenta.   (344 Seotlon 4a of
  sl. 3902, V8rnon~8 Rool8ad Civil Statute..)
Bonorable   W.1ri.n Comb@, page 4


           fn 1929, htiOl4     3902 VA8 again aawnded (Act8 1929,
418t Legialatum,   Flrrt   C.g., pg 225, oh. 92), the material
part reading am ?ollov81

            “Provided,  that In cOUnti   having a popula-
      tion in 4~0.88   of US,000 inhAbitanta,  the maxImum
      oompen8atlon that may be alloved auoh bbpUti48 or
      A88i8tbllt8 iOr their 88?V1O.8 OhA    be AS ?OiiOV8,
      to-Tit I
            ‘FIRS? W818TNlS OR CEIE? DRPUTY,not to ex-
      oeed ~3000.00 per rrraumj provided the CommIaaIonera~
      Court may lnorea8e  arid mount not to 4xo44d 43300.00
      per annum, vhere a n400881ty thereof 18 ahovn md
      vh8re the person to be appointed ham been preiloualy
      the head of A department for not 1.88 than on. y#W
      or ha8 been in the oontInuOu8 SOWlOO of the County
      for a period 0s not lear thaa tvo your.
             %bdS   O? kpUtD.ZItS     luy be allo~.d by the Court,
      vhen in their )d.pant auoh 6ro n40488ary; not to ex-
      0046 ~2700.00 par annum, vhen ruoh Ho868 0s Dsput-
      menta sought to be appointed shall have prorioualy
      sorted the county for not 1488 than tvo oonttnuoua
      y.tWS.    Othrr Reads o? Dapartaenta -11        reoel?e not
      to exoeed #?bO.OO per anmm~ provided that no Bead
      of a Department shall b. Oraat8d lx o epvhere   t      the
      person sought to be appolnted is to be in AOtUl oharge
      thbr.O?, vlth tipUti.8      Or ~88i8t~t8   IlKid.r hi8 SUpbP-
      vial&n, or a brpartaent approvedby the Court and only
      In O?fiO48 oapsble of a bona ii64 8ubdIrIrIon tito de-
      partaente.
            *DZPUTIEll   OR AS8ISTMT8 otherthan those above
      provided for may be alloved, the number to be deter-
      mined by the COlld88iOll.r8’     COUFt, Md th8ir  Stilri88
      baaed a8 fU a8 po88ibl.       on a gMduat4 SOal. aooord-
      ag to 84rf104, ability       hnd qualI?Ioatlon,  Fifty
      per oent of the number 80 appointed may be authorlred
      at a rate not to 8x0846 $2500.00per annum,prorlded,
      auoh rate shall be allovod otiy to beput         in mar-
      vi08 for tro years or mora and 811 other 80 appointed
      at a rate not t0 8X0886 )2100.00 p4r BMuI.'
            The legIalatIve  history of the statute   ti qu**tion   thu*
rw,   therefore,   olearly indiOat88 that the Legislature    Intended
Honorable      Ie1v.k.n Coab8, page 5


to  dlrld. d.putl.8    md 888:8t.8llt# into three     &iStiXiOt  group*
and to ooapenaate tlIIaon thr bar;!         of the gray-thft     thoy~ vere
In.   The hIghOSt paid gFOUp, VA8 the ?iFSt 888l8t~~            Or Ohio?
deputy; the 8800n6, heads of d.pkrtB.nt#J         the third,    other
b88i8t~t8   OX' d.puti.8.     A88umIrig that   4 aNet   deputy or firat
888i8tMt   may be a head Of a department, vhiob 18 A qU48tiOn
not SubmItted and therefore not ruled on by us in this Opinion,
he vould n4verth4l488 be lirlted      to the wxlmurr alloved Ohio?
d.pUti.8  Or first   b88i8tMt8,     Vhil. thf8 i8 0l.u        ?FOB the
plain language of th. statute through the amendment O? 1929,
a more 8erIou8 question      ar18.8 oa this point by th8 mblquou8
language used in the amendment to Artlole 3902, in 1933.
               The 43rd Lsglal~ture, Aota 1933, p* 734, -.nd*d
that part      or ~t101.  3902 here lavo1v.6, to read a* ?oUov*t

           ‘5.  In oOuIlti88 havlng a po ulation Of On4
      hundred thowaud and one (100,001 P md not aor
      than one hundred ?l?ty thourand (l~,OOO)   Uiabl-
      tWit.J      tir#t     ~88~8tUlt    or Chief      hputy          not   t0   8XOe.d
      TVenty-ah           Enndr.6    ()2600.00)   &11U'S per m-1
      other     a88i8tMt8,          dOpUt      or o1erk8 not to lx o eo d
      Tventy-thrae          R u n& r ed
                                     ((2300.00)        DCllhr#         per annum
      eaoh.

           '6.   In OOUIlti88 hbtillg a opdlatloll
                                                 Of On4
      hundred ?l?ty thousand aad on. PlfjO,OOl) or more
      lnhbbitanta;    ?irSt   ~##i#tUit    or Chief mputy  not
      to exoeed   Three thoUaM& (43000.00)         D011uS per M-
      LlUEj 0th.I' b88i8tMt8,      d.putl.8   Or 014rkS DOt t0
      .xoeed      Tventy-four       Run&ad (&2400.00)             -11US          rash,
      4XOSpt      AS Oth.l’Vi8.       provided    in   thi8    tit.

                '?i.sdS of d.partEent# may be alloved by the
      cOaai88ion4r8'           Court, Then in their judgSL4nt Su4h
      allovable         18 jU8ti?i.d,       the I-       of T’VO Hundred ((200.00)
      Dollars per annum Ia addition to the amount                      hrreinbe-
      for. luthorl8e6,             Then SUOhh.&dS         Of dOpbhS8nt8     #Ought
      t0 be 8.ppOint.d           8hd1   h.ST8   ~4TtOU817       8.rt.d  the OOWty
      or polltloal         8ubdlvi81on        thereof     for not 1488 than tvo
      OontinUOua         y.WSj prorIded, that no head8 Of dOpart-
      aOntO Shall         be OrSbt86 aXeOpt VhU8 th0 pOr#On #Ought
      to bo appointed shall bo in aotual ohmgo thsreo?,
      vlth d.putI.8          02' b88I8t~t8        under hi. #Up.~V:#:i~,
      or a deputment approved by thr oourt, and orily In
      0??1048 oapable Of 4 bona fide SUbdiviSIOn intO de-
      p~tlS.ntS       .
4   Eonorabl."~elrIn      Combr,   pga   6


                 It vi11 be noted that In this amendment, the l,eglala-
    tur.   for ths first time provided th a l     t
                                                  h.848 of d.partm.nt8 MJ
    be alloved . . . th4 SUU Of %fO BUnbred b11~8 D8C .MW# Ln
    addition to the amount hereinbeforeauthorlred.            , .,- in Mao8
      r    tti      dflnlt     BAXAE       in prior aaendaenta.       The am-
    bOig:ty if thli language pr~e~:ed        the qUS#tiOn o? vhrther auoh
    additional    Tvo Hundred Dollar8 rhotid be alloved to a Chief
    Deputy or First ~##i#t&lt vhere Such 0ffio.r          18 a80 the head
    of a department.       In r1.v of the 01.u out dl#tinOtiOB betveen
    the Oh:.? d.pUti.8 Or ?IrSt a88i8tMt8         and ha&d& Of d.pbl’t8Ient8
    theretofore    00~8i#t.ntly   nrsd. 33 ths &giS~btW.       Ln dealing
    tith th. subj.& for a period Of tV.nty         J.bPS,   to &r. of the
    opinion that the Lagl8lature vould harm exprrcqed ItSCl? more
    olearly    if It had int.rid.6 to incrf~d.Such OffiO4rS within the
    'pvoBundred ~llara       bddltlonal ~hrmo8      vhara they Yore 8180
    h4bd8 Of d8pbWS4nt8.
               fhbt Ohi.? deputI.8 OP ?irSt 888:8tMt# V.r. not OOn-
    81der.d by the Legl8latwe a8 entitled to the Too Bun&e& Dol-
    1hr8 addItIonal aalbry under the 1aSt paragraphof th. 1933
    amendment, quoted aupra, appehrr to be obvious1n88au.h am the
    var  next L4gI8lature (Aota 1935, 44th L4g181rtur4, p. 752, oh.
         8ruendrd the relevant put 0s Art1014 3902, to read am
    %!I,,.     t

                    ‘5. l[noountl48 harlng a po               0s one
             hundred thowaad and one (100,001           and not more
             than one hundred andrift7 thOU8aXlh(l~,OOO) in-
             hbbit~t8,    ?irSt A##i#t~t      OC ChiO? Deputy not to
             lx o e.6 henty-mix    Hundred b11W8     (42600) PO? annum)
             other lI88:8t~t#, d.putl.8 OC olerk8 not to rxoeed
             W;;ty-three     Sfundrod Dollar8   ($2300.00) per cum-
                  .
                   “6. In oountiaa harm      a population 0s 0114
             hundred aad ?I?ty thou#rpd and on. (150,001) or
             more lnhbbItbnt8, FiI'rt ~SiStMt     or CNO? D4pUty
             not to lxoeed Three Thousand DollAr8 (43000) per
             annum; other  b88i8tMt8,   d.putI.8  OC Of#rk# IlOt to
             exoeed ‘her&y-four Iundrad bon-8       ($2400) each,
             exoept am othsr~i84  prorided   In this Aot.

                   “~8868 of d.pbrta.nt# may be alloved by the
             CoaSIi88iOn8r8 Court, vh4n I.n their jUdgS4nt ruoh
             allovable  i8 jU#t1?146,  the #Ill% Of Tvo Run&red bal-
             1FDS (4200) per AllXlUBiXl additiOD t0 th8 mOWit
Honorable XelvIn Codor Page 7


     hsrelnbefore   authorized,   whether It be chief   depu

     have prevIob8ly 8.rved tiie oounty or-polItIoal
     8UbdiVi8IOn thereof for not 1488 then tvo (2) oon-
     tinUOU8 y.&rS; provided, that no haad of depart-
     ments #hall be oreated except vhere the person
     sought to be appointed shall be In aotual oh.nrge
     thereof,  Vith d.pUti.8  or a83i8tMt8   under hi8
     aupervIalon,   or a department approved by the Court,
     and only in 0??:048 oapable 0s a bona ride SUbdiVI-
     #Ion into d.partm.nt#.     (Undermooring OUrS)
          By .X&3re##l~ and clearly  8tbtLng 'vhether it be ahlO?
deputy or 88818tant, deputy, olerk or 88818tant,'    a Ohio? deputy
or ?irSt aealatant  undoubtedly vaa entitled   to the ?vo Bundred
Dollars additional, under Artlol.   3902, am amended by Chapter
327 of the 44th Loglalatur..
           Sererd BOdh8 later, hoveter, the same Legi8~atur4
(Aota 1935, 44th Le~alature, Seoond 0.5..  p.17b2    h 4b5)
again amended Artiole 3902. This amendment 18 geoilL*S 0s
Art1014 3902, applying to ~4??4r8On County, In its present
form quot.6 at th8 baginnIng 0s thI8 opinion,
            It vi11 be noted th&t the lhngunga used In the clause
d.all.ng vlth "heads of dephrtmenta in geotlon 5 of ArtiOl.
3902, i8 ldentloal   vlth that contaIned In the 1933 amendment.
I? the ~gI8lbtW8     had Intended to allov  Ohio? d.puti.8 Or
?IrSt 88818tant8 the Tvo Bun&red Dollar8 addItIonal salary,
VI believe   It rould have used the rem4 clear languhge to that
effeot that it used In the Ragtibr ~O88iOIi(Ad8 1935, 44th
IsgIalatur., p. 752, oh. 327) ili#t.8&of going back to the
language u8.d in the 1933 amendment br a previous Lsgia~ature.
            In 39 Tex. Jur. 241, Seotlon 128, It IS stated a8
fOiiOV8 I

            'In the oonatruotlon of an sot or provlalon
     that ha8 been amended, re-enaoted or restated,        the
     olroumatanoe that th8 original statutory      language
     ham been modified,     or that it ham bean pre8.rved
     unohanged, In certain partioulara,     may be taken Into
     oon8Id.ration,     am an aid to the aaoertainment Of the
     legl8latIve    Intent.   Speaking generally,  alt4ratIon8
Bonorable Xalrln    combs,   page 8


     in the laqmge    0s a statute mU8t be given 4rr40t.
     The aai88IOn Of A SIgnifiO~t   vord Or prorirlon
     ?rom an &u8endmentor re-•naotment Indioate8 a de-
     air4 to ohange the 4rr40t or int4rpr4tatlon 0s
     th. hot, or an intention to exolude the objeot
     tharotofor.  bOooapl18h.d by the vorda omitted:

           zh. ~~Ub~O      U8.d in bootion 5 Of Artlo   3902 and
the 1egi81ativ.  history Of Said hrtlol.,    14bd8 U8 to the oon-
olualon that th4 Statute IS aubjeot to but one oonatruotlon,
to-Vit,  that Ohi.? d.putI.8    Or ?irSt a88i8tMt8 &l'. not ln-
titled to the TV0 Hundred D0118.r~addItiona.l oanpen8atIon even
though th.y are the head of a department rith the ll00488bF~
tV0 y.aPS pr4viOUS   8.rViO..

            Even I? it oould be oonoeded that the statute under
oonalderatlon   IS oapable of being oonatrued either vay, vhloh
oertrinly 18 the BOSt that oould be oont8nded for,    V. vould
Still be for0.d   to the oanclusIcm that thr oN.i deputy or fb8t
888:8tMt 18 not entItled t0 the tr0 Hundred Doll-8      additional
oomp4n8atl0a. Artlol. 3902, being a f..    statute, IBUSt be atdot-
1y oon8tru.d.    The rule la 8tated Ia 34 28x. hr.  508, Sea. 105,
AS ?OiiOV8 I
          lStatut.8 pre8oribb.g f408 for pub110 0??10.r*
     hr. 8triOtly OOn8tru4d; and hOno a right to f448
     may not rest In lmplIoatI0n. Where this right i8
     le?t to oon8truotlon, the luquage 0s the lav must
     be oonatrued   In faror   of the government.   Vhere   a
     statute 18 oapable 0s tvo oon8truoti0n8, one 0s
     vhloh vould give an 0rrio4r ocmpen8atIon for hi8
     8.rriO.8 in addition to hi8 abhry au4 the other
     not, the latter    oonatruotion   shouldba adopted.    It
     18 no OollOOTll  Of M OffiOOr that th4 ~giSlatUr4
     may have been tovud       other O??IO4~8 more liberal
     than tovud hip ln the matter of oompenaatlon for
     84rVI008~ nor do.8 this fact jUSti?y th. OOUItS In
     upholdi    hi8 olain    for oompenaatlon r0r 84rtio48
     am against   a se and r.aaonab18 Interpretation       0s
     the statute. In applying r44 statut48 md a8o4rtaln-
     in& the intent Of the ~gi81btU.?8 and the meanbg Of
     the statute,    thr US-1 methods and rti88 Of inter-
     pretation are applioable.q
           YOU ~'8, therefore, r.Sp4Otflil~~adv18.d that It I8
the opInIon of this department that, under the ?aOtS 8ubmltt86,
Eonorable      Melvin Cmb8,      pago 9


1cr. 9.   0.   Land   18 not   ontitled   to be paid   the Tvo &uxlred Dol-
lam additional oompenration provided for in               Se&ion     5 of   hti-
018 3902, Vernon’8Annotated Civil Stat&em.

     /                                          verp truly   yourr




EPldb